1

2

3                               UNITED STATES DISTRICT COURT
4                                      DISTRICT OF NEVADA
5                                                 ***
6     RICHARD NICHOLSON,                                Case No. 3:16-cv-00486-MMD-WGC
7                                       Petitioner,                     ORDER
             v.
8
      RENEE BAKER, et al.,
9
                                    Respondents.
10

11          This habeas matter is before the Court on Respondents’ unopposed motion for

12   enlargement of time (ECF No. 62). On March 15, 2021, the Court granted Petitioner

13   Richard Nicholson’s motion to reopen case and instructed Nicholson to file his second

14   amended petition no later than March 29, 2021. (ECF No. 60.) The Court further instructed

15   that Respondents had 60 days to answer or otherwise respond to the second amended

16   petition. An answer was due on May 28, 2021.

17          When a party moves to extend a deadline before the original time expires and the

18   stated reasons show good cause, the court may grant the extension. Fed. R. Civ. P. 6(b).

19   After the deadline expires, the moving party must also show that “the party failed to act

20   because of excusable neglect.” Fed. R. Civ. P. 6(b)(1)(B); LR IA 6-1. Good cause primarily

21   considers the diligence of the party seeking the extension. In re W. States Wholesale Nat.

22   Gas Antitrust Litig., 715 F.3d 716, 737 (9th Cir. 2013). Excusable neglect “encompass[es]

23   situations in which the failure to comply with a filing deadline is attributable to negligence,”

24   and includes “omissions caused by carelessness.” Pioneer Inv. Servs. Co. v. Brunswick

25   Assocs. Ltd., 507 U.S. 380, 388, 394 (1993). To determine when neglect is excusable,

26   the court takes “account of all relevant circumstances surrounding the party’s omission,”

27   Pioneer, 507 U.S. at 395, and “conduct[s] the equitable analysis specified in Pioneer by

28   examining ‘at least four factors: (1) the danger of prejudice to the opposing party; (2) the
1    length of the delay and its potential impact on the proceedings; (3) the reason for the

2    delay; and (4) whether the movant acted in good faith.’” Lemoge v. United States, 587

3    F.3d 1188, 1192 (9th Cir. 2009) (quoting Bateman v. U.S. Postal Service, 231 F.3d 1220,

4    1223–24 (9th Cir. 2000) (citing Pioneer, 507 U.S. at 395)).

5           Respondents seek an additional 60 days to answer or otherwise respond to

6    Nicholson’s second amended petition. Respondents provide that they did not file a timely

7    answer due to an inadvertent calendaring error and that Respondents would have

8    nonetheless requested an extension prior to expiration of the filing deadline due to

9    Respondents’ counsel’s heavy caseload. The Court is satisfied that Respondents filed

10   the motion in good faith. The Court and the parties will benefit from receiving

11   Respondents’ response to the second amended petition. Because the delay in this case

12   thus far is minimal, it has not had a significant impact on the proceedings and there is no

13   danger of prejudice to Nicholson. Under these circumstances, the Court finds that

14   Respondents’ neglect is excusable.

15          It is therefore ordered that Respondents’ Motion for Enlargement of Time (ECF

16   No. 62) is granted. Respondents have until August 27, 2021 to answer or otherwise

17   respond to Nicholson’s second amended petition.

18          DATED THIS 21st Day of June 2021.

19

20
                                               MIRANDA M. DU
21                                             CHIEF UNITED STATES DISTRICT JUDGE
22

23

24

25

26
27

28


                                                 2
